Case 5:20-cv-00591-RGK-KK Document 18 Filed 06/02/20 Page 1of3 Page ID #:189

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:20-cv-00591-RGK-KK Date June 2, 2020

 

 

Title PEDRO HERNANDEZ v. NEW BALANCE ATHLETICS, INC. et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiff’s Motion to Remand (DE 14)

I. INTRODUCTION

On February 10, 2020, Pedro Hernandez (“Plaintiff”) filed a complaint against New Balance
Athletics, Inc., et al (“Defendants”’) in state court, alleging statutory and common law claims related to
discrimination, retaliation, and harassment in the workplace. On March 23, 2020, Defendants removed
this action to federal court based on federal question jurisdiction.

Presently before the Court is Plaintiff's Motion to Remand. For the following reasons, the Court
DENIES Plaintiff's Motion.

Il. FACTUAL BACKGROUND

Plaintiff's Complaint alleges the following:

Plaintiff was a warehouse worker, employed by Defendants as a temporary agency employee.
Plaintiff had worked for Defendants on and off for several years. Most recently, before his termination,
Plaintiff was called back to work in August 2017. Plaintiff suffered from physiological and medical
conditions requiring medical care, treatment, and leave. As a result, Plaintiff took time off. When he
returned, his doctor had placed him on medical restrictions, and Plaintiff obtained workplace
accommodations. Beginning December 2018, Plaintiff's supervisor took issue with Plaintiff's taking
breaks early to attend to his medical needs, and reported this activity to other supervisors. In February
2018, Plaintiff's supervisor confronted Plaintiff for taking an early break to attend to his medical needs.
An altercation erupted, for which Plaintiff was suspended. Days later, Defendants informed Plaintiff that
he need not report back to work, as his assignment had ended.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 3
Case 5:20-cv-00591-RGK-KK Document 18 Filed 06/02/20 Page 2 of 3 Page ID #:190

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:20-cv-00591-RGK-KK Date June 2, 2020

 

 

Title PEDRO HERNANDEZ v. NEW BALANCE ATHLETICS, INC. et al

 

tl. JUDICIAL STANDARD

A defendant may remove a case from state court when the federal court has original jurisdiction.
28 U.S.C. § 1441(g). Original jurisdiction exists either when a claim “aris[es] under the Constitution,
laws, or treaties of the United States” or when the parties are citizens of different states and the amount
in controversy exceeds $75,000. 28 U.S.C. §§ 1331-32. Federal courts must “strictly construe the
removal statute against removal jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
The strong presumption against removal jurisdiction places the burden on the defendant to show by a
preponderance of evidence that removal is proper. Jd. at 566.

IV. DISCUSSION

Plaintiff argues that the action was improperly removed, as his complaint does not present a
federal question. The Court disagrees.

Review of the complaint plainly shows that Plaintiff invoked federal law. Specifically, the fifth
claim listed on the caption page states, “Violation of the Family Medical Leave Act/California Family
Rights Act. . ..” Moreover, in the body of the complaint, under the “Fifth Cause of Action,” Plaintiff
again includes in the title, “Violation of the Family Medical Leave Act.” (Complaint, pgs. 16-17.) The
claim, itself, states, “Plaintiff worked at a location where at least fifty (50) employees were employed by
Plaintiff's employer within 75 miles and therefore comes under the jurisdiction and regulations of the
Family Medical Leave.” (Complaint § 56 (emphasis added).)

Plaintiff argues that while he has made passing reference to the federal counterpart to the
California Family Rights Act, his allegations in the fifth claim are based entirely on the California Civil
Jury Instructions (CACT) No. 2600 et seq, entitled, “California Family Rights Act.” The Court is
unconvinced. Not only does the complaint list the Family Medical Leave Act within the title of the
claim, it expressly invokes jurisdiction under the law. As long as those components of the complaint
remain, the claim presents a federal question. Should Plaintiff obtain leave, and successfully amend his
complaint to bring the fifth claim under California law only, remand may be proper. Until such time, the
action is properly within the jurisdiction of the federal courts.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 3
Case 5:20-cv-00591-RGK-KK Document 18 Filed 06/02/20 Page 30f3 Page ID #:191

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:20-cv-00591-RGK-KK Date June 2, 2020

 

 

Title PEDRO HERNANDEZ v. NEW BALANCE ATHLETICS, INC. et al

 

V. CONCLUSION
For the foregoing reasons, the Court DENIES Plaintiff's Motion to Remand.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 3
